DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 02/16/2022, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a stacked body including: a plurality of ceramic layers and a plurality of internal electrode layers which are stacked; a first main surface and a second main surface opposite to each other in a stacking direction; a first end surface and a second end surface opposite to each other in a length direction orthogonal or substantially orthogonal to the stacking direction; and a first lateral surface and a second lateral surface opposite to each other in a width direction orthogonal or substantially orthogonal to the stacking direction and the length direction; a first external electrode provided on the first end surface; and a second external electrode provided on the second end surface; wherein the first external electrode includes: a first underlying electrode layer including a conductive metal; a first resin electrode layer including a resin and metal component; a first resin layer including a resin and no metal component; and a first metal layer including plating; the second external electrode includes: a second underlying electrode layer including a conductive metal; a second resin electrode layer including a resin and metal component; a second resin layer including a resin and no metal component; and a second metal layer including plating;Application No. 16/995,856 February 16, 2022Reply to the Office Action dated November 22, 2021Page 3 of 19the first underlying electrode layer covers the first end surface and extends from the first end surface to cover a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; the second underlying electrode layer covers the second end surface and extends from the second end surface to cover a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; the first resin electrode layer is provided on the first underlying electrode layer located on the first end surface; the second resin electrode layer is provided on the second underlying electrode layer located on the second end surface; the first resin layer is connected to the first resin electrode layer and is provided on the first underlying electrode layer located on a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; the second resin layer is connected to the second resin electrode layer and is provided on the second underlying electrode layer located on a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; the first metal layer covers a surface of the first resin electrode layer and a surface of the first resin layer; and the second metal layer covers a surface of the second resin electrode layer and a surface of the second resin layer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the first underlying electrode layer covers the first end surface and extends from the first end surface to cover a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; the second underlying electrode layer covers the second end surface and extends from the second end surface to cover a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; the first resin electrode layer is provided on the first underlying electrode layer located on the first end surface; the second resin electrode layer is provided on the second underlying electrode layer located on the second end surface; the first resin layer is connected to the first resin electrode layer and is provided on the first underlying electrode layer located on a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; the second resin layer is connected to the second resin electrode layer and is provided on the second underlying electrode layer located on a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; the first metal layer covers a surface of the first resin electrode layer and a surface of the first resin layer; and the second metal layer covers a surface of the second resin electrode layer and a surface of the second resin lay” in combination with the other claim limitations. 
Cited Prior Art
YANG et al (US 2019/0385795) teaches relevant art in Fig. 1-7.
TOZAWA et al (US 2018/0337001) teaches relevant art in Fig. 4.
TANAKA et al (US 2017/0076865) teaches relevant art in [0131].
HAMANAKA et al (US 2016/0141103) teaches relevant art in [0031].
PARK et al (US 9373446) teaches relevant art in Fig. 2.
Tsunoda et al (US 5339068) teaches relevant art in Fig. 8-9.
Lee et al (US 10366834) teaches relevant art in Fig. 2.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848